EXHIBIT CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED BY SECTION SARBANES-OXLEY ACT OF 2002 I, David A. Dodge, as Interim Chief Financial Officer of SmarTire Systems, Inc. (the"Company") certify, pursuant to 18 U.S.C. Section 1350, as adopted by Section906 of the Sarbanes-Oxley Act of 2002, that to my knowledge: (1) the accompanying Form 10-QSB report for the period ending April 30, 2008 filed with the U.S. Securities and Exchange Commission (the "Report") fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and (2) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: June 13, 2008 /s/ David A.
